DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-272-5060.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  It is unclear which features from applicant’s description applicant is intending to claim.  The claims must particularly point out and distinctly claim the structure or the process steps that the applicant regards as the invention.  Applicant is encouraged to contact the examiner for further clarification.  Applicant is also encouraged to review the patents cited in this office action for guidance on claim language and formatting.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,415,233 to Roussakis et al. (Roussakis et al.).

As to claim 3, Roussakis et al. discloses a multifarious element flame arrester, comprising: a pipe body (38) having a top end and bottom end; a first arrester element (60) positioned within the body adjacent the top end; a third arrester element (62) positioned within the body adjacent the bottom end; a second arrester element (64) positioned within the body between the first arrester element and the second arrester element (see Figures 2 and 3).

As to claim 4, Roussakis et al. discloses the first, second, and third arrester elements are of the same design (see Figures 2-4; see also column 4, lines 48-64).


Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,391,592 to Pierson (Pierson).

As to claim 3, Pierson discloses a multifarious element flame arrester, comprising: a pipe body (11’) having a top end and bottom end; a first arrester element (31) positioned within the body adjacent the top end; a third arrester element (35) positioned within the body adjacent the bottom end; a second arrester element (34) 

As to claim 5, Pierson discloses the first, second, and third arrester elements are of disparate designs (see Figure 4; see also the second column on page 2, lines 61-75).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 1,701,805 to Dunn et al.; 3,148,962 to Dellinger et al.; 4,975,098 to Lee et al. and 5,145,360 to Rajewski and US Patent Application Publications 2002/0129947 to Leinemann; 2010/0218958 to Cooling et al. and 2010/0311001 to Helmsen et al. show flame arrestors having a pipe body, a first arrester element, a second arrester element, and a third arrester element.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/08/2022